                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


 XAVIER INGRAM,
                                    HONORABLE JEROME B. SIMANDLE
                  Plaintiff,
                                          Civil Action No.
      v.                                 14-5519 (JBS-KMW)

 COUNTY OF CAMDEN, et al.,
                                         MEMORANDUM OPINION
                  Defendants.




SIMANDLE, District Judge:

     1.    This matter comes before the Court by way of Motion to

Strike the Expert Opinions and Testimony of Christopher Chapman,

filed by Defendants County of Camden, Camden County Police

Department, Nicholas Marchiafava, John Scott Thomson, and

Orlando Cuevas (hereinafter “Moving Defendants”) on July 25,

2018. (See Motion to Strike [Docket Item 142].) After being

granted numerous extensions, Plaintiff Xavier Ingram filed a

brief in opposition to Moving Defendants’ Motion to Strike Dr.

Chapman’s Testimony on October 2, 2018. (See Brief in Opposition

[Docket Item 177].) On October 15, 2018, Plaintiff filed an

additional document in opposition to Moving Defendants’ present

Motion to Strike Dr. Chapman’s Testimony, titled “Plaintiff’s

Respone [sic] to Defendant’s [sic] Schedules (A-E).” (See

Further Opposition [Docket Item 178].) On October 22, 2018,
Moving Defendants filed an additional Motion to Strike

Plaintiff’s additional document in opposition to the underlying

Motion to Strike, as overlength. (See Motion to Strike

Plaintiff’s Brief [Docket Item 198].) On November 5, 2018,

Plaintiff filed a cross-motion for leave to file an overlength

brief nunc pro tunc. (See Cross-Motion [Docket Item 202].)1

              The Court has considered the submissions and shall decide

the pending cross-motions [Docket Items 198 & 202] pursuant to

Rule 78(b), Fed. R. Civ. P.

              2.             For the reasons set forth below and for good cause

shown, Moving Defendants’ Motion to Strike Plaintiff’s

overlength submission [Docket Item 198] will be denied,

Plaintiff’s cross-motion for leave to file an overlength

submission nunc pro tunc [Docket Item 202] will be granted, and

Moving Defendants will be granted leave to file an overlength

reply brief with regards to their pending Motion to Strike Dr.

Chapman’s Testimony [Docket Item 142], by no later than November

30, 2018.




                                                            
1 Moving Defendants have also filed a letter seeking an extension
of time to submit briefs regarding the pending cross-motions. (See
Letter [Docket Item 203].) However, as Moving Defendants and
Plaintiff have both submitted briefs regarding the appropriateness
of Plaintiff’s additional submission [Docket Item 178], the Court
deems that it is appropriate to decide the cross-motions without
further briefing.


                                                               2
     3.   The Court notes that the permissible length of briefs

submitted to the Court is governed by Rule 7.2, L.Civ.R., which

provides, in relevant part:

          (b) Any brief shall include a table of
          contents and a table of authorities and shall
          not exceed 40 ordinary typed or printed pages
          (15 pages for any reply brief submitted under
          L.Civ.R. 7.1(d)(3) and any brief in support of
          or   in   opposition    to   a    motion   for
          reconsideration   submitted   under   L.Civ.R.
          7.1(i)), excluding pages required for the
          table of contents and authorities. Briefs of
          greater length will only be accepted if
          special permission of the Judge or Magistrate
          Judge is obtained prior to submission of the
          brief.

          [. . .]

          (d) Each page of a brief shall contain double-
          spaced text and/or single-spaced footnotes or
          inserts. Typeface shall be in 12-point non-
          proportional font (such as Courier New 12) or
          an equivalent 14-point proportional font (such
          as Times New Roman 14). If a 12-point
          proportional font is used instead, the page
          limits shall be reduced by 25 percent (e.g.,
          the 40 page limit becomes 30 pages in this
          font and the 15 page limit becomes 11.25
          pages). Footnotes shall be printed in the same
          size of type utilized in the text.

L.Civ.R. 7.2.

     4.   Moving Defendants’ initial brief in support of their

Motion to Strike Dr. Chapman’s Testimony appears to be written

in 12-point Times New Roman font, therefore, under Rule 7.2(d),

L.Civ.R., the brief is limited to a maximum length of thirty

(30) pages. (See Moving Defs.’ Br. [Docket Item 142-1].) Moving



                                3
Defendant’s brief includes precisely thirty (30) pages,

including seventeen (17) double-spaced pages of legal argument,

followed by thirteen (13) single-spaced pages that Moving

Defendants have termed Schedules A-E. (See id.) Moving

Defendants’ “Schedules” are not a “table of contents and

authorities,” as contemplated by Rule 7.2, L.Civ.R., therefore

the length of these “Schedules” would contribute to the thirty-

page limit set by the Rule. These “Schedules” are considered

part of the argument in the brief because they explain and

identify the allegedly objectionable parts of Dr. Chapman’s

opinions and testimony to which Moving Defendants’ arguments are

directed. These “Schedules” are not double-spaced, as required

by Rule 7.2(d), L.Civ.R., and if they were the combined length

of Moving Defendants’ brief would certainly exceed the thirty-

page limit provided by the Rule. Therefore, the Court finds that

Moving Defendants’ brief filed in support of their Motion to

Strike Dr. Chapman’s Testimony is itself in violation of the

length requirements set forth by Local Civil Rule 7.2.

     5.   Moving Defendants did not seek leave to file an

overlength brief prior to filing their overlength brief in

support of their Motion to Strike Dr. Chapman’s Testimony, as

required by Rule 7.2(b), L.Civ.R., nor have they ever filed a

motion seeking leave to file such a brief nunc pro tunc.

Nevertheless, in light of the complexity of the motion, the


                                4
Court finds that permitting consideration of the brief is the

most efficient and appropriate course of action at this time,

and therefore the Court shall consider Moving Defendants’

overlength brief.

     6.   Plaintiff’s brief in opposition to the Motion to

Strike Dr. Chapman’s Testimony contains just over twenty-five

(25) pages of double-spaced, 12-point Times New Roman font, in

compliance with the requirements of Rule 7.2, L.Civ.R. (See

Brief in Opposition [Docket Item 177].)

     7.   But, Plaintiff filed an additional document in

response to the “Schedules” attached to Moving Defendants’

brief, which is over fifty-eight (58) pages long. (See Further

Opposition [Docket Item 178].) That additional document is

clearly argument and its length must be included in the page-

count. Plaintiff did not seek leave to file an overlength brief

prior to filing this document. Submission of such a lengthy

brief is a clear violation of Rule 7.2, L.Civ.R. However, this

brief was submitted in part to respond to the overlength brief

filed by Moving Defendants, described supra, and it also

reproduces large portions of Moving Defendants’ overlength brief

in a manner that makes the document very organized and helpful

to the Court’s consideration of the underlying motion.

Therefore, again given the complexity of the motion, the Court

shall deny Moving Defendants’ motion to strike Plaintiff’s


                                5
overlength submission [Docket Item 198], and grant Plaintiff’s

cross-motion for leave to file his overlength submission nunc

pro tunc [Docket Item 202].

     8.    Additionally, the Court shall grant Moving Defendants

leave to file an overlength reply brief, with regards to their

pending Motion to Strike [Docket Item 142]. Such a reply brief

shall be filed by no later than November 30, 2018 and shall not

exceed twenty-five (25) pages of double-spaced, 12-point, non-

proportional font or its equivalent, pursuant to Rule 7.2,

L.Civ.R.

     9.    The Court finally notes that both sides have violated

Local Civil Rule 7.2’s briefing limitations. Rather than

striking all non-compliant briefs, the Court elects to permit

the overlength briefs on both sides and give Moving Defendants

leeway on their reply brief due to the plethora of issues and

arguments raised by the underlying motion to strike Dr.

Chapman’s opinions and testimony.

     10.   For the reasons stated above, Moving Defendants’

Motion to Strike Plaintiff’s overlength submission [Docket Item

198] will be denied, Plaintiff’s cross-motion for leave to file

an overlength submission nunc pro tunc [Docket Item 202] will be

granted, and Moving Defendants will be granted leave to file an

overlength reply brief with regards to their pending Motion to




                                 6
Strike Dr. Chapman’s Testimony [Docket Item 142], by no later

than November 30, 2018. An accompanying Order will be entered.




November 16, 2018                   s/ Jerome B. Simandle
Date                                JEROME B. SIMANDLE
                                    U.S. District Judge




                                7
